                      Exhibit E
                      Redacted




Case 5:20-cv-04003-CJW-MAR Document 106-7 Filed 05/18/21 Page 1 of 4
AO 88A (Rev. 12/20) Subpoena to Testify at aDeposition in aCivil Action




                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                                                                                               Exhibit
                                                           Northern District of Iowa
                                                                                                                             Defs 0002

                  NuStar Farms, LLC, at al.
                              Plaintiff
                                 V.                                                 Civil Action No.        5:20-cv-04003-CJW-MAR

                        Ryan Lizza at al.


                             Defendant


                            SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                           do Steven S. Biss, 300 West Main Street, Suite 102, Charlottesville, Virginia 22903
                                                      (Name ofperson to who In this subpoena is directed)

       ITestimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
these matters:


 Place:    DeKoter Thole Dawson & Rockman, P.L.C.                                    Date and Time:
           315 9th Street, Sibley, Iowa 51249
                                                                                                          05/12/2021 10:00 am


          The deposition will be recorded by this method:                   Stenographically and videographically


       V( Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: 1. Your social security card (the original card itself, not acopy thereof)
                    2. Your current government-issued identification card (the original card itself, not a copy thereof)
                       3. The government-issued identification card that you presented to NuStar Farms, LLC at the time
                       you were hired (the original card itself, not a copy thereof)


        The following provisions of Fed. R. Civ. P.45 are attached Rule 45(c), relating to the place of compliance;
                                                                                     -




Rule 45(d), relating to your protection as aperson subject to asubpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        05/06/2021
                                  CLERK OF COURT
                                                                                         OR
                                                                                                              /s/ Nathaniel S. Boyer

                                          Signature of Clerk or Deputy Clerk                                    Attorney's signature


The name, address, e-
                    mail address, and telephone number of the attorney representing (name ofparty)                                Ryan Lizza &
 Hearst Magazine Media, Inc.                                                                  ,   who issues or requests this subpoena, are:

Nathaniel S. Boyer, Hearst Corporation, 300W 57 St. 40 Fl, NY, NY 10019; nathaniel.boyerhearst.com; 212-649-2030


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, anotice and acopy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 5:20-cv-04003-CJW-MAR Document 106-7 Filed 05/18/21 Page 2 of 4
AO 88A (Rev. 12/20) Subpoena to Testif
                                     y at aDeposition in aCivil Action (Page 2)


Civil Action No. 5:20-cv-04003-CJW-MAR


                                                             PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)


            Ireceived this subpoena for (name of individual and title, if any)
on (dale)


            fl Iserved the subpoena by delivering acopy to the named individual as follows:



                                                                                  on (dale)                     ;or

            fl Ireturned the subpoena unexecuted because:




            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, Ihave also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                    for travel and $                     for services, for atotal of $   0.00



            Ideclare under penalty of perjury that this information is true.



Date:
                                                                                         Server's signature



                                                                                       Printed name and title




                                                                                          Server's address

Additional information regarding attempted service, etc.:




                Case 5:20-cv-04003-CJW-MAR Document 106-7 Filed 05/18/21 Page 3 of 4
AO 88A (Rev. 12/20) Subpoena to Testi f
                                      yat aDeposition in aCivil Action (Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.                                                                 (I) disclosing atrade secret or other confidential research, development,
                                                                                   or commercial information; or
 (1) For a Trial, Hearing, or Deposition. A subpoena may command a                      (ii) disclosing an unretained expert's opinion or information that does
person to attend atrial, hearing, or deposition only as follows:                   not describe specific occurrences in dispute and results from the expert's
   (A) within lOU miles of where the person resides, is employed, or               study that was not requested by aparty.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying asubpoena, order appearance or production under specified
     (I) is aparty or aparty's officer; or                                         conditions if the serving party:
     (ii) is commanded to attend atrial and would not incur substantial                 (i) shows asubstantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Ut/icr Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to aSubpoena.
tangible things at aplace within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored hiformation. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting aPerson Subject to aSubpoena; Enforcement.                             (A) Documents. A person responding to asubpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving asubpoena must take reasonable steps              (B) Fornifor Producing Electronically Stored Infonnatton Not Spec(fIed.
to avoid imposing undue burden or expense on aperson subject to the                If asubpoena does not specify aform for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in aform or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in areasonably usable form or forms.
lost earnings and reasonable attorney's fees—on aparty or attorney who                (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for aprotective
production or inspection unless also commanded to appear for adeposition,          order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena awritten objection to inspecting, copying, testing, or             26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under aclaim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must -
     (I) At any time, on notice to the commanded person, the serving party             (I) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in amanner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect aperson who is neither aparty nor aparty's officer from          (B) Infonnation Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to aclaim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying aSubpoena.                                              that received the information of the claim and the basis for it. After being
                                                                                   notified, aparty must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modi f
                                          yasubpoena that:                         until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow areasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires aperson to comply beyond the geographical limits                compliance is required for adetermination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects aperson to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect aperson subject to or affected by a               The court for the district where compliance is required and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court may hold in contempt aperson
motion, quash or modi f  ythe subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.



                                         For access to subpoena materials, see Fed. R. Cis. P. 45(a) Committee Note (2013).




                Case 5:20-cv-04003-CJW-MAR Document 106-7 Filed 05/18/21 Page 4 of 4
